Wade, J.
Where one charged with the offense of selling intoxicating liquor makes the defense that he was acting merely as agent for the purchaser, it devolves upon the jury trying the case to determine his actual relation to the act charged; and where the evidence is sufficient to sustain the verdict rendered, the discretion of the trial judge in denying a motion for new trial, based entirely on the weakness of the proof offered in behalf of the State, will not be interfered with. Judgment affirmed.